Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "[S1]-[S4]" and "[SV1]-[SV3]/[SV1']-[SV3']" have all been used to designate "switching element".  
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “[S1]-[S4]” has been used to designate both "switching element" and "semiconductor switch".  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (KR 20110092071 A).
Regarding claim 1, Oh discloses an induction heating device (fig. 1: induction heating cooking appliance [100]), comprising:
a working coil group comprising a first working coil (fig. 1: first induction heating coil [Lr1]), and a second working coil (fig. 1: second induction heating coil [Lr2]) that are electrically connected in parallel to each other (para. [0020]: “In addition, it is also possible that the first induction heating coil and the second induction heating coil are arranged in parallel or the like.”);
an inverter (fig. 2: inverter [220]) configured to perform a switching operation to thereby supply a resonance current to at least one of the first working coil or the second working coil (para. [0040]: “The inverter 220 includes an upper-arm switching element (Sa) and a lower-arm switching element (S'a) connected in series with each other, and converts smoothed DC power to AC power of a predetermined frequency by on/off operation of the switching element.”); 
a first semiconductor switch (fig. 2: switching element [S1]) electrically connected to the first working coil and configured to turn on and turn off the first working coil;
a second semiconductor switch (fig. 2: switching element [S2]) electrically connected to the second working coil and configured to turn on and turn off the second working coil; and
a controller (para. [0042]: “The switching elements Sa and S'a in the inverter 220 are turned on/off based on a switching control signal from a controller (not shown).”) configured to control operation of each of the inverter, the first semiconductor switch, and the second semiconductor switch (para. [0044]: “On the other hand, the control unit (not shown), the switching element (Sa, S'a) in the inverter 220, it is possible to control the operation of the first to second switching elements (S1 ~ S2) for the operation of each induction heating coil (S1 ~ S2) have.”),
wherein the controller is configured to turn off the inverter before turning off at least one of the first semiconductor switch or the second semiconductor switch (para. [0059]: “As described above, when each switching element S1 or S2 is turned on or off, by temporarily maintaining the driving signal of the switching element in the inverter 220 as disabled, the zero voltage switching operation of the corresponding switching element is possible. Thus, it is possible to reduce the switching loss. Furthermore, it is possible to increase the lifetime of the device.”).
Regarding claim 2, Oh discloses the induction heating device of claim 1.
Oh further discloses wherein the controller is configured to:
supply a first control signal having a first pulse width to the first semiconductor switch (fig. 2: switching element [S1]) and control operation of the first semiconductor switch based on the first control signal, and
supply a second control signal having a second pulse width to the second semiconductor switch (fig. 2: switching element [S2]) and control operation of the second semiconductor switch based on the second control signal.
(para. [0044]: “On the other hand, the control unit (not shown), the switching element (Sa, S'a) in the inverter 220, it is possible to control the operation of the first to second switching elements (S1 ~ S2) for the operation of each induction heating coil (S1 ~ S2) have.”)
(para. [0045]: “In particular, for controlling the inverter 220, a switching control signal according to a pulse width modulation (PWm) method may be output. When the switching element in the inverter 220 is an insulated gate bipolar transistor (IGBT), a gate driving control signal according to a pulse width modulation (PWm) method may be output.”)
Regarding claim 3, Oh discloses the induction heating device of claim 2.
Oh further discloses wherein the first pulse width and the second pulse width are different from each other (fig. 3: depicts different pulse widths for S1 and S2).
Regarding claim 4, Oh discloses the induction heating device of claim 2.
Oh further discloses wherein the controller is configured to:
turn on the first semiconductor switch (fig. 2: switching element [S1]) during a first period corresponding to the first pulse width; and
turn on the second semiconductor switch (fig. 2: switching element [S2]) during a second period corresponding to the second pulse width.
(para. [0049]: “FIG. 3, during a predetermined period (T), the first switching element (S1) and the second switching element (S2) during the first period (T1) is turned on (on), after that, the second switching element (S2) It exemplifies that is off. Accordingly, while the first induction heating coil (Lr1) and the second induction heating coil (Lr2) are operated during the first period (T1), only the first induction heating coil (Lr1) is operated during the second period (T2).”)
Regarding claim 5, Oh discloses the induction heating device of claim 4.
Oh further discloses wherein the controller is configured to:
stop supplying the first control signal at an end of the first period while maintaining supply of the second control signal (fig. 4 depicts a first control signal S1 and a second control signal S2 simultaneously supplied for a period T1, with a period T2 immediately after showing S1 stopped and S2 maintained); and
turn off the inverter prior to the end of the first period, and turn on the inverter again after the end of the first period while maintaining supply of the second control signal (fig. 4 further depicts a gate signal Si that turns off prior to the end of period T1, and turns on after the end of period T1, while second control signal S2 is maintained).
Regarding claim 6, Oh discloses the induction heating device of claim 4.
Oh further discloses wherein the controller is configured to:
stop supplying both of the first control signal and the second control signal at a specific time point; and
turn off the inverter prior to the specific time point.
(para. [0052]: “FIG. 4 is a diagram of the inverter switching element Sa or S'a in the inverter 220 when the first switching element S1 or the second switching element S2 is turned on or off during a predetermined period T. It is exemplified that the gate signal is disabled.”)
Regarding claim 7, Oh discloses the induction heating device of claim 4.
Oh further discloses wherein the controller is configured to:
by turning on the first semiconductor switch (fig. 2: switching element [S1]), turn on the first working coil, and
by turning on the second semiconductor switch (fig. 2: switching element [S2]), turn on the second working coil.
(para. [0043]: “At this time, the switching elements (S1, S2) for determining the operation of each induction heating coil (Lr1, Lr2) may be connected to the first induction heating coil (Lr1) and the second induction heating coil (Lr2), respectively.”)
Regarding claim 8, Oh discloses the induction heating device of claim 4.
Oh further discloses wherein the controller is configured to:
adjust the first pulse width to thereby control a first output of the first working coil (fig. 1: first induction heating coil [Lr1]); and
adjust the second pulse width to thereby control a second output of the second working coil (fig. 1: second induction heating coil [Lr2]).
(para. [0044]: “On the other hand, the control unit (not shown), the switching element (Sa, S'a) in the inverter 220, it is possible to control the operation of the first to second switching elements (S1 ~ S2) for the operation of each induction heating coil (S1 ~ S2) have.”)
(para. [0045]: “In particular, for controlling the inverter 220, a switching control signal according to a pulse width modulation (PWm) method may be output. When the switching element in the inverter 220 is an insulated gate bipolar transistor (IGBT), a gate driving control signal according to a pulse width modulation (PWm) method may be output.”)
Regarding claim 9, Oh discloses the induction heating device of claim 1.
Oh also discloses further comprising: 
a power supply (fig. 2: power supply [205]) configured to output alternating current (AC) power; and
a rectifier (fig. 2: converter [210]) configured to convert the AC power output from the power supply into direct current (DC) power and to supply the DC power to the inverter.
(para. [0033]: “The converter 210 receives the commercial AC power supply 205 as input, converts it into DC power, and outputs it. 243 For example, the converter 210 may include a diode element, and output power rectified by the diode element as DC power.”)
Regarding claim 10, Oh discloses the induction heating device of claim 9.
Oh further discloses wherein the controller is configured to control operation of at least one of the inverter, the first semiconductor switch, or the second semiconductor switch based on an AC voltage corresponding to the AC power being zero.
(para. [0051]: “To this end, in the embodiment of the present invention, when the first switching element S1 or the second switching element S2 is turned on or turned off, the operation of the inverter switching element in the inverter is controlled so that zero voltage and zero current are switched. control FIG. 4 illustrates this.”)
Regarding claim 11, Oh discloses an induction heating device (fig. 1: induction heating cooking appliance [100]), comprising:
a working coil group comprising a first working coil (fig. 1: first induction heating coil [Lr1]) and a second working coil (fig. 1: second induction heating coil [Lr2]) that are electrically connected in parallel to each other (para. [0020]: “In addition, it is also possible that the first induction heating coil and the second induction heating coil are arranged in parallel or the like.”);
an inverter (fig. 2: inverter [220]) configured to perform a switching operation to thereby supply a resonance current to at least one of the first working coil or the second working coil(para. [0040]: “The inverter 220 includes an upper-arm switching element (Sa) and a lower-arm switching element (S'a) connected in series with each other, and converts smoothed DC power to AC power of a predetermined frequency by on/off operation of the switching element.”); 
a rectifier (fig. 2: converter [210]) configured to convert alternating current (AC) power received from a power supply (fig. 2: power supply [205]) into direct current (DC) power and to supply the DC power to the inverter (para. [0033]: “The converter 210 receives the commercial AC power supply 205 as input, converts it into DC power, and outputs it. 243 For example, the converter 210 may include a diode element, and output power rectified by the diode element as DC power.”); 
a first semiconductor switch (fig. 2: switching element [S1]) electrically connected to the first working coil and configured to tum on and turn off the first working coil; 
a second semiconductor switch (fig. 2: switching element [S2]) electrically connected to the second working coil and configured to turn on and turn off the second working coil; and
a controller (para. [0042]: “The switching elements Sa and S'a in the inverter 220 are turned on/off based on a switching control signal from a controller (not shown).”) configured to control operation of each of the inverter, the first semiconductor switch, the second semiconductor switch (para. [0044]: “On the other hand, the control unit (not shown), the switching element (Sa, S'a) in the inverter 220, it is possible to control the operation of the first to second switching elements (S1 ~ S2) for the operation of each induction heating coil (S1 ~ S2) have.”), 
wherein the controller is configured to control operation of at least one of the inverter, the first semiconductor switch, or the second semiconductor switch based on an AC voltage corresponding to the AC power being zero (para. [0051]: “To this end, in the embodiment of the present invention, when the first switching element S1 or the second switching element S2 is turned on or turned off, the operation of the inverter switching element in the inverter is controlled so that zero voltage and zero current are switched. control FIG. 4 illustrates this.”).
Regarding claim 12, Oh discloses an induction heating device (fig. 1: induction heating cooking appliance [100]), comprising:
a working coil group comprising a first working coil (fig. 1: first induction heating coil [Lr1]) and a second working coil (fig. 1: second induction heating coil [Lr2]) that are electrically connected in parallel to each other (para. [0020]: “In addition, it is also possible that the first induction heating coil and the second induction heating coil are arranged in parallel or the like.”);
an inverter (fig. 2: inverter [220]) configured to perform switching operation to thereby supply resonance current to at least one of the first working coil or the second working coil (para. [0040]: “The inverter 220 includes an upper-arm switching element (Sa) and a lower-arm switching element (S'a) connected in series with each other, and converts smoothed DC power to AC power of a predetermined frequency by on/off operation of the switching element.”);
a first semiconductor switch (fig. 2: switching element [S1]) electrically connected to the first working coil and configured to turn on and turn off the first working coil;
a second semiconductor (fig. 2: switching element [S2]) switch electrically connected to the second working coil and configured to turn on and turn off the second working coil; and
a controller (para. [0042]: “The switching elements Sa and S'a in the inverter 220 are turned on/off based on a switching control signal from a controller (not shown).”) configured to control operation of each of the inverter, the first semiconductor switch, and the second semiconductor switch (para. [0044]: “On the other hand, the control unit (not shown), the switching element (Sa, S'a) in the inverter 220, it is possible to control the operation of the first to second switching elements (S1 ~ S2) for the operation of each induction heating coil (S1 ~ S2) have.”), 
wherein the controller is configured to supply a first control signal having a first pulse width to the first semiconductor switch (fig. 2: switching element [S1]), and
to supply a second control signal having a second pulse width different from the first pulse width (fig. 3: depicts different pulse widths for S1 and S2) to the second semiconductor switch (fig. 2: switching element [S2]).
(para. [0044]: “On the other hand, the control unit (not shown), the switching element (Sa, S'a) in the inverter 220, it is possible to control the operation of the first to second switching elements (S1 ~ S2) for the operation of each induction heating coil (S1 ~ S2) have.”)
(para. [0045]: “In particular, for controlling the inverter 220, a switching control signal according to a pulse width modulation (PWm) method may be output. When the switching element in the inverter 220 is an insulated gate bipolar transistor (IGBT), a gate driving control signal according to a pulse width modulation (PWm) method may be output.”)
Regarding claim 13, Oh discloses the induction heating device of claim 12.
Oh further discloses wherein the controller is configured to:
adjust the first pulse width to thereby control a first output of the first working coil (fig. 1: first induction heating coil [Lr1]); and
adjust the second pulse width to thereby control a second output of the second working coil (fig. 1: second induction heating coil [Lr2]).
(para. [0044]: “On the other hand, the control unit (not shown), the switching element (Sa, S'a) in the inverter 220, it is possible to control the operation of the first to second switching elements (S1 ~ S2) for the operation of each induction heating coil (S1 ~ S2) have.”)
(para. [0045]: “In particular, for controlling the inverter 220, a switching control signal according to a pulse width modulation (PWm) method may be output. When the switching element in the inverter 220 is an insulated gate bipolar transistor (IGBT), a gate driving control signal according to a pulse width modulation (PWm) method may be output.”)
Regarding claim 14, Oh discloses the induction heating device of claim 12.
Oh further discloses wherein the controller is configured to maintain the second control signal during a first period corresponding to the first pulse width and a first off period for which the first semiconductor switch is turned off after the first period (fig. 4 depicts a first control signal S1 and a second control signal S2 simultaneously supplied for a period T1, with a period T2 immediately after showing S1 stopped and S2 maintained).
Regarding claim 15, Oh discloses the induction heating device of claim 14.
Oh further discloses wherein the controller is configured to turn off the inverter before the first off period (para. [0059]: “As described above, when each switching element S1 or S2 is turned on or off, by temporarily maintaining the driving signal of the switching element in the inverter 220 as disabled, the zero voltage switching operation of the corresponding switching element is possible. Thus, it is possible to reduce the switching loss. Furthermore, it is possible to increase the lifetime of the device.”).
Regarding claim 16, Oh discloses the induction heating device of claim 12.
Oh further discloses wherein the first control signal comprises a plurality of pulses and an off period between two pulses of the plurality of pulses (fig. 4 depicts a first control signal S1 with plural pulses and an off period between pulses), and
wherein the controller is configured to turn off the inverter at a first time point before a start of the off period and turn on the inverter at a second time point before an end of the off period (para. [0059]: “As described above, when each switching element S1 or S2 is turned on or off, by temporarily maintaining the driving signal of the switching element in the inverter 220 as disabled, the zero voltage switching operation of the corresponding switching element is possible. Thus, it is possible to reduce the switching loss. Furthermore, it is possible to increase the lifetime of the device.”).
Regarding claim 17, Oh discloses the induction heating device of claim 16.
Oh further discloses
wherein a period between the first time point and the second time point is less than the off period (fig. 4 depicts a gate signal Si that is off from a time point T1b until time point T2a, the duration shown as being less than the off period of first control signal S1).
Regarding claim 18, Oh discloses the induction heating device of claim 16.
Oh further discloses wherein the controller is configured to maintain the second control signal during periods corresponding to the plurality of pulses and the off period between the two pulses of the plurality of pulses (fig. 4 depicts a second control signal S2 that is maintained during the on period (T1) of a first control signal S1. S2 is also maintained during a portion (T2) of the off period of S1).
Regarding claim 19, Oh discloses the induction heating device of claim 16.
Oh further discloses wherein each of pulse widths of the plurality of pulses is less than the second pulse width (fig. 4 depicts a second control signal S2 that is made up of pulses that are larger than the plural pulse widths of a first control signal S1).
Regarding claim 20, Oh discloses the induction heating device of claim 12.
Oh further discloses wherein the first pulse width is less than the second pulse width (fig. 3 depicts a first control signal S1 with pulses that are shorter than a second control signal S2 pulses).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J EVANGELISTA whose telephone number is (571)272-6093. The examiner can normally be reached Monday - Friday, 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270‐5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE J EVANGELISTA/Examiner, Art Unit 3761                

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761